Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Corrected Notice Of Allowance is to correct an error in the Notice Of Allowance on 03/10/2012. By verification from an interview with Applicant’s Representative, Simon Oh, on 03/24/2021, on Form PTOL-27 the marked “National Stage application (PCT Rule 17.2(a))” was an error. This Corrected NOA is to correct the error, i.e., no National Stage application as priority in this case. Nothing else is changed.
Claims 1, 17 and 19 have been amended. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claims 1, 17, 19 is the inclusion of the limitation 
“…a second display area adjacent to the first display area, the second display area including a plurality of second pixel areas and a plurality of light transmitting areas…wherein a driving current for the second display area is larger than a driving current for the first display area such that luminance of the second display area is closer to luminance of the first display area.”

Imai et al. US 2020/0310184 and Kim et al. US 2016/0141353 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871